                   IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

DERRICK M. ALLEN, SR.                )
                                     )
                   Plaintiff,        )
                                     )
          v.                         )        1:20CV978
                                     )
BROOKS, PIERCE, MCLENDON,            )
HUMPHREY & LEONARD, LLP, and         )
KEARNS DAVIS,                        )
                                     )
                   Defendants.       )

                                  ORDER

     The Recommendation of the United States Magistrate Judge was

filed with the court in accordance with 28 U.S.C. § 636(b) and, on

November 5, 2020, was served on the parties in this action.        (Docs.

3, 4.)    Plaintiff amended the Complaint as of right and objected

to the Recommendation.      (Docs. 6, 7.)

     The court has appropriately reviewed the portions of the

Magistrate Judge’s report to which objections were made and has

made a de novo determination in accord with the Magistrate Judge’s

report.        The amended complaint     fails to   correct the defects

identified in the Recommendation.         The court therefore adopts the

Magistrate Judge’s Recommendation.

     IT IS THEREFORE ORDERED that this action is dismissed pursuant

to 28 U.S.C. § 1915(e)(2)(B).

                                             /s/   Thomas D. Schroeder
                                          United States District Judge

November 19, 2020




     Case 1:20-cv-00978-TDS-LPA Document 8 Filed 11/20/20 Page 1 of 1
